Citation Nr: 1530179	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to higher initial ratings for coronary artery disease, status post myocardial infarction and stent placement, (CAD) rated as 10 percent disabling from August 1, 2009, and 30 percent disabling from January 18, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to August 1995, including service in the Southwest Asia theater of operations from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied a rating in excess of 10 percent for hypertension and granted service connection for CAD and assigned it a 100 percent rating effective from April 20, 2009, and a 10 percent rating effective from August 1, 2009.  A subsequent October 2012 rating decision, granted the CAD a 30 percent rating effective from January 2018, 2012.  Therefore, the Board finds that that the issues on appeal are as characterized on the first page of this decision.  See 38 C.F.R. § 4.104, Diagnostic Code 7006 (2014); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Also see AB v. Brown, 6 Vet. App. 35 (1993).  

Since issuance of the November 2012 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in its June 2015 Informal Hearing Presentation the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's hypertension is not manifested by at least diastolic pressure predominantly 110 or more or systolic pressure predominantly 200.

2.  From August 1, 2009, to January 17, 2012, the most probative evidence of record shows that the Veteran's CAD was not manifested by at least a workload of less than 7 metabolic equivalents (METs); evidence of cardiac hypertrophy; or evidence of cardiac dilatation.

3.  From January 18, 2012, the most probative evidence of record shows that the Veteran's CAD is not manifested by at least acute congestive heart failure; a workload of less than 5 METs; and/or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for higher initial ratings for CAD have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.104, Diagnostic Codes 7005, 7006 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim for an increased rating for hypertension, the Board finds that a letter dated in July 2009, prior to the October 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the claim for higher initial ratings for CAD, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to both the issues on appeal, even if VA had an obligation to provide the Veteran with additional notice and failed to do so, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the service treatment records as well as his post-service records from all identified VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).  

The Board also finds the August 2009 and January 2012 VA examinations are adequate for rating purposes because after a comprehensive examination of the claimant and either taking a detailed history from the claimant or a review of the record, the examiners provided opinions as to the severity of his disorders that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, and notwithstanding the Veteran's representative's claims to the contrary in the May 2014 VA Form 646 and June 2014 Brief, age alone do not make these earlier VA examinations inadequate for rating purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Claims

The Veteran asserts that his hypertension and CAD met the criteria for higher evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Furthermore, the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  

a.  Hypertension

Historically the Veteran's hypertension has been rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent evaluation is only warranted for hypertension when it is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. 

With the above criteria in mind, the Board notes that a review of the record on appeal, including the VA examinations, does not ever show the Veteran's hypertension being manifested by diastolic pressure 110 or more or systolic pressure 200 or more, much less it being "predominantly" more.  In fact, at the time of the August 2009 VA examination his blood pressure was 152/90 and at the January 2012 VA examination his blood pressure was 106/70.  Moreover, the January 2012 VA examiner reported that the Veteran's blood pressure was 137/85 in January 2011 and 123/86 in July 2011.  Furthermore, while VA treatment records dated before and after the above two VA examinations document the fact that the Veteran had, on occasion, both higher diastolic and systolic pressures than what was reported at these two VA examinations, they do not ever show his diastolic pressure 110 or more or systolic pressure 200 or more.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Accordingly, the Board finds that a rating in excess of 10 percent for hypertension is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

b.  Coronary Artery Disease

As explained above, the Veteran's CAD is rated as 10 percent disabling from August 1, 2009, and 30 percent disabling from January 18, 2012, under 38 C.F.R. § 4.104, Diagnostic Code 7005-7006. 

In this regard 38 C.F.R. § 4.104, Diagnostic Code 7005, provides a 10 percent rating for arteriosclerotic heart disease when it is manifested by a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or continuous medication is required.  A 30 percent rating for arteriosclerotic heart disease when it is manifested by a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating for arteriosclerotic heart disease requires more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  And, a 100 percent for arteriosclerotic heart disease requires chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Similarly, 38 C.F.R. § 4.104, Diagnostic Code 7006, provides a 100 percent rating for the first three months following a myocardial infarction.  Thereafter, Diagnostic Code 7006 provides a 10 percent rating for status post myocardial infarction when it is manifested by a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  A 30 percent rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is granted if there has been more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is justified for chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board notes that 38 C.F.R. § 4.104, Note 2, provides as follows: one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 


i. From August 1, 2009, to January 17, 2012.

As to a rating in excess of 10 percent for CAD at any time from August 1, 2009, to January 17, 2012, at the August 2009 VA examination the Veteran reported that he has not had problems with chest pain until a recent heart attack.  He also reported that he does not have any unusual headaches, symptoms of congestive failure, kidney damage, or swelling in the extremities.  The Veteran next reported that he takes medication for his hypertension which medication has recently been adjusted because of a new heart disorder.  The examiner next reported that the Veteran's medical history included a myocardial infarction in April 2007, a pacemaker implant in April 2009, and a subsequent echocardiogram in July 2009 that showed excellent functional capacity with a METs level of approximately 10 and no ischemic changes on electrocardiogram (EKG).  Additionally, it was opined that his chest X-rays did not show cardiomegaly.  

On chest examination, he had a regular rhythm with normal 1st and 2nd sounds; no gallop or murmurs; point of maximal impulse was not palpable; radial pulse was full; and there was no peripheral edema.

While treatment records document the Veteran's periodic complaints and treatment for CAD, nothing in these records show his adverse symptomatology to be worse than was seen at the above VA examination.  See Colvin, supra.  In fact, VA treatment records during this time period frequently reported that the Veteran did not complain off and examination did not show any of the above required adverse symptomatology.  Furthermore, the Board finds that neither the Veteran nor any other lay person is credible to provide medical opinions as to his METs or evidence of cardiac hypertrophy or dilatation because these require special medical training and equipment that they do not have.  See Davidson, supra.  

Therefore, because the most probative evidence of record shows the Veteran's CAD, at its worst, produced a METs of 10 and because the record is negative for evidence of cardiac hypertrophy or dilatation, the Board finds that the criteria for a higher evaluation under Diagnostic Code 7005-7006 are not met.  See 38 C.F.R. § 4.104.  This is true at all times from August 1, 2009, to January 17, 2012, and therefore further consideration of staged ratings is not warranted.  See Fenderson, supra.

ii.  From January 18, 2012.

As to a rating in excess of 30 percent for CAD at any time from January 18, 2012, at the January 18, 2012, VA examination the Veteran reported that that since his July 2009 echocardiogram he has had intermittent chest and left arm pain, with accompanying left arm numbness.  The Veteran thereafter reported that he saw a cardiology in September 2011 and at that time it was felt that he had atypical chest pain with an essentially stable cardiac status.  The Veteran's cardiac history included heart medication, cardiac arrhythmia, a II degree atrioventricular block, an angioplasty in April 2009, and an implanted cardiac pacemaker in April 2009.  However, the Veteran's medical history did not include congestive heart failure (CHF), a heart valve condition, any infectious cardiac conditions, a pericardial adhesion, or any other hospitalizations since his myocardial infarction.  

On examination, it was opined that interview based METs testing showed he had a METs of more than 5 but less than 7 and dyspnea, dizziness, and fatigue were his primary limiting factor.  It was thereafter opined that only 50 percent of the Veteran's METs limitation is due solely to his service-connected CAD and the other 50 percent is due to his lower extremity joint pain.  The Veteran's echocardiograph showed cardiac hypertrophy.  The April 2009 echocardiograph also showed a left ventricular ejection fracture (LVEF) of 60 percent with abnormal regional wall thickness.  An EKG showed a 1st degree AV block and minimal voltage criteria for LVH but was otherwise normal.  It was also opined that his heart rate was 60 with regular rhythm and normal heart sounds; there was no jugular-venous distension; pulses were normal; there was no edema; and there was no cardiac dilatation.  A January 2012 chest X-ray was normal.  The examiner thereafter opined that the Veteran's CAD does not impact on his ability to work.  Lastly, the examiner opined as follows:

The Veteran's current cardiac status is quite stable; clinical exam was normal today, and EKG and chest x-ray were both unremarkable.  All of his past studies done after his stent and pacemaker implantation were very stable and showed no serious cardiac problem.  As recently as September 2011, he saw Cardiology at the Dallas VAMC, and was felt to be stable, with an atypical chest pain presentation.  Therefore, it is my opinion that his coronary artery disease is stable and not worse at all. 

While subsequent treatment records document the Veteran's periodic complaints and treatment for CAD, nothing in these records show his adverse symptomatology to be worse than was seen at the above VA examination.  See Colvin, supra.  Furthermore, the Board finds that neither the Veteran or any other lay person is credible to provide medical opinions as to his METs, episodes of acute CHF, and LVEF percentage because these require special medical training and equipment that they do not have.  See Davidson, supra.  

Therefore, because the most probative evidence of record shows the Veteran's CAD, at its worst, produced a METs of between 5 and 7 even when taking into account the loss of caused by both his service-connected CAD and non service-connected lower extremity pain (see Mittleider, supra.), because he VA examiner specifically opined that he had not had CHF and this opinion is not contradicted by any other evidence of record and because his LVEF at its worst is 60 percent and not 50 percent or less, the Board finds that the criteria for a higher evaluation under Diagnostic Code 7005-7006 are not met.  See 38 C.F.R. § 4.104.  This is true at all times from January 18, 2012, and therefore further consideration of staged ratings is not warranted.  See Fenderson, supra.

Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson these matters need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on total rating based on individual unemployability when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his service-connected disabilities acting alone prevent gainful employment.  In fact, the record shows that Veteran continues to work as a railroad engineer and the January 2012 VA examiner opined that his CAD has no effect on his ability to work.


ORDER

A rating in excess of 10 percent for hypertension is denied at all times during the pendency of the appeal.

Higher initial ratings for CAD, rated as 10 percent disabling from August 1, 2009, and 30 percent disabling from January 18, 2012, are denied at all times during the pendency of the appeal.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


